Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.  Claims 1-6 and 10-25 are pending. Applicant’s amendment filed 1/18/2022 is acknowledged.

2. The objections to claims 12, and 19-21 are withdrawn because applicant has amended the claims to eliminate the reference to two sets of claims to different features.  

The rejections under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention are withdrawn because applicant has deleted the terms “such as” and “preferably”.

3. The rejection of claims 15-16 and 18 as failing to comply with the written description requirement.   Is withdrawn because applicant has amended base claim 15 to specify that the calcium metal ion chelator is not any metal ion chelator but is rather selected form EDTA or EGTA. 

4. The rejection of prior claims 7-8 as being anticipated by the ‘274 publication is withdrawn because applicant has cancelled the claims. 

Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.  Claims 1-3, 5, 11, and 13-14, 19-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over EP044274A2 (“the ‘274 publication”; see translation provided by applicant in the parent application, US 15/760,641 submitted 8/27/2019, all of record), in view of Barile et al. (US 2011/0060131, of record) and Subramanyam et al. (US 2014/0134193, of record).

E. coli lysate, the “E. coli” which is considered “an endotoxin-producing host cell with a cell wall” (see the specification as filed at p. 17, lines 19-24), which includes addition of a non-ionic detergent (¶s5, 7, 10-11; 26). 

The current specification does not provide any imitating definition of the phrase “releasing the intracellular AnxA5 protein”. However, the specification as filed at p. 27, lines 6-10, states that the step of releasing the intracellular AnxA5 protein from the host cell in the homogenization buffer can involve any suitable approach to cell homogenization or lysis. According, the E coli lysate taught by the ‘274 is considered to meet the step of “releasing the intracellular AnxA5 protein”. 

With respect to claim 3, the ‘274 publication teaches centrifuged E. coli lysates containing the rPP4 were solubilized with the Triton X-100 buffer which also included EDTA (¶26), which is considered to meet both subsections (b) and (d) that “the homogenization buffer comprises, or is modified after releasing the intracellular AnxA5 protein to include, a calcium metal ion chelator/EDTA”. 

With respect to claim 5, the ‘274 publication teaches that the supernatant after centrifugation, which is considered to contain “the released AnxA5 protein”, was subjected to DEAE-Sepharose/AEX (¶s 12, 27). 

With respect to claim 6, the ‘274 publication teaches that DEAE-Sepharose/AEX column was washed and elution of the adsorbed proteins was carried out (¶27).

With respect to claim 11, the ‘274 publication teaches that for further purification affinity chromatography may be used and lipocortins eluted (¶s17-18, 28).

With respect to claim 13 and 23, the ‘274 publication teaches that affinity chromatography is carrier-bound heparin and that the lipocortins are bound and eluted (¶17). (Note that the addition of a calcium ion chelator which is EDTA is an optional step)

With respect to claim 14, the ‘274 publication teaches that lipocortins are brought into contact with the carrier-bound heparin in a dialysate that includes EDTA (¶17). 

With respect to claims 20-21, the ‘274 publication teaches that after dialysis, which is considered the further step of “buffer change” and “one of the further steps is infiltration”, the heparin eluate was added with EDTA to a final concentration of 1 mmol/l (¶29). 

Differences with claimed invention

The prior art teachings differ from the claimed invention in the recitation that the releasing of the AnxA5 is “conducted in the presence of a homogenization buffer comprising non-ionic detergent” (see base claim 1 and claim 19, step (a)).  

The ‘274 teaches incubation of the E. coli lysate containing rPP4 (AnxA5) with Triton X-100, which is the non-ionic detergent (see the specification as filed at p. 23, line 15 for Triton X-100 constituting a “non-ionic detergent”. Accordingly, the releasing of the AnzA5 is not considered to be conducted in the presence of the non-ionic detergent but rather the releasing is considered to be conducted prior to the presence of a homogenization buffer comprising non-ionic detergent. 

Barile teaches a buffer which includes Tween 20 order to lysis E. coli cells and extract the proteins (¶27). 

Subramanyam teaches production and purification of recombinant FR9P enzyme from Escherichia coli which includes the step of resuspending the cell pellet in lysis buffer which includes Tween 20 and then sonication (¶584). 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have included a non-ionic detergent such as Tween 20 as part of a lysis buffer for extraction of PP4-X (Annexin A5) from an E. coli lysate which includes the subsequent steps of AEX and heparin affinity chromatography.  Those of skill in the art would have had reason to do so because both Barile and Subramanyam teach that it was known to extract proteins from E. coli cells in lysate buffers which include Tween-20. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Applicant’s arguments were fully considered but were not considered persuasive.

Applicant asserts that there are challenges in recombinantly expressing Annexin A5 from cells such as E. coli due to the presence of, for example, endotoxin, to which A5 exhibits high affinity and that this creates a particular challenge for producing Annexin A5 on a large commercial, cost-effective scale, as existing methods of producing Annexin A5 are necessarily limited to a lab-scale process and ineffective at removing 

This argument was not considered persuasive because the claims are not limited to purification of the AnxA5 on a large scale and accordingly encompasses purification of AnxA5 on a small scale.

Applicant further asserts that the ‘274 starts with an E. coli lysate and does not describe a method of releasing AnxA5 from an endotoxin producing host cell with a cell wall. (Applicant asserts that a non-ionic detergent (Triton X-100) containing buffer is only introduced into the method of the ‘274 well after the Annexin A5 has been released from the host cell (p. 10 of the Response)

This argument was not considered persuasive because as was previously stated on p. 5 of the prior OA, the current application does not provide any imitating definition of “releasing the intracellular AnxA5 protein” and in facts states at p. 27, lines 6-10, that releasing the intracellular protein form the host cell includes releasing from an E. coli lysate. 

In fact, the current application states that  “The step of releasing the intracellular AnxA5 protein from the host cell in the homogenisation buffer can involve any suitable approach to cell homogenisation or lysis. For example, it may comprises lysing, breaking or otherwise homogenising, sonicating, or pressure treating the host cell, such that the cell wall and cell membrane barrier of the host cell is disrupted and thereby releases the intracellular AnxA5 protein.”

With respect to applicant’s argument that the ‘274 application starts with an E coli lysate, it is further noted that the claims are not limited to starting prior to a cell lysate. 

Applicant further asserts that with respect to the secondary references, the human FAD synthetase and F49p enzymes are structurally and functionally very different from Annexin A5, so the skilled artisan would not consider that they share the same properties and challenges. (p. 11. of the Response). Even assuming that the skilled artisan could consider Barile and/or Subramanyam, there is nothing in the teachings that would lead the skilled artisan to the currently claimed invention because neither document provides a reason or explanation why its inclusion in the described methods might provide any general advantage of protein extraction. (p. 11 of the Response).

.

7.  Claims 1-3, 5, 11-12, and 13-14, 19-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over EP044274A2 (“the ‘274 publication”; see translation provided by applicant in the parent application, US 15/760,641 submitted 8/27/2019, all of record), in view of Barile et al. (US 2011/0060131, of record) and Subramanyam et al. (US 2014/0134193, of record), as applied to claims 1-3, 5, 11, and 13-14, 19-21 and 23 above, and further in view of Huang et al. (US 2006/0216777, of record).

The prior art teachings of the ‘274 publication, Barile and Subramanyam are discussed supra.

Differences with claimed invention

The prior art teachings differ in the recitation that the step of releasing the intracellular AnxA5 protein creates a biomass homogenate comprising the released AnxA5 protein and said biomass homogenate is subjected to a step of clarifying the biomass before the clarified product is subjected to the anion exchange resin as in claim 12, subsection (a). The ‘274 publication centrifugation of the E. coli lysates which were incubated with Triton X-100 prior to AEX (see ¶26). 

Huang teaches elution of a bFGF protein from an eluted fraction which was loaded onto a heparin Sepharose column using a buffer which includes EDTA (¶64). 

Huang further teaches that the bFGF protein was previously cloned and expressed in E coli cells and that the E coli cells expressing bFGF were suspended in lysis buffer and that after centrifugation of the sample the supernatant was filtered through a 0.8 micron filter, which is considered the “clarifying” step. (¶64)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have clarified E coli cells expressing a protein with a lysis buffer as by filtration prior to loading the supernatant onto a heparin Sepharose column. Those of skill in the art would have had reason to do so because Huang teaches that it was known to clarify E. coli cell expressing protein lysates as by filtration prior to Heparin Sepharose chromatography. The combination of familiar elements according to known methods is 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Applicant’s arguments at p. 12 mirror their arguments made with respect to base claim 1.  Accordingly, the examiner points applicant to the examiner’s arguments above for the rebuttal.

8.  Claims 1-3, 5, 11, and 13-14, 19-21 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over EP044274A2 (“the ‘274 publication”; see translation provided by applicant in the parent application, US 15/760,641 submitted 8/27/2019, all of record), in view of Barile et al. (US 2011/0060131), of record and Subramanyam et al. (US 2014/0134193, of record), as applied to claims 1-3, 5, 11, and 13-14, 19-21 and 23  above, and further in view of Schoenbrunner et al. (US 2004/0005599, of record). Borchard et al. (US 2012/0219538), Kasina et al. (US 2006/0029545), and Li et al. (US 2003/003048). 

The prior art teachings of the ‘274 publication, Barile and Subramanyam are discussed supra.

Differences with claimed invention

The prior art teachings differ in the recitation that downstream filtration step is sterile filtration (claim 24) and that the filtration is sterile filtration and the final purification step prior to storing the AnxA5 protein containing product in a sterile container (claim 25). 

Schoenbrunner teaches production of a recombinant Fr9P enzyme in and purification from E coli which includes the step of resuspending a cell pellet in a lysis buffer which includes 0.5% Tween 20, signification on ice, centrifugation, and addition of a Ni-NTA resin slurry to the supernatant fraction/clear lysate and elution of the enzyme. Schoenbrunner further teaches that the elution buffer was exchanged to a different buffer and the solution concentrated using a vivaspin column with a molecular weight cut off of 30 kDa. The “vivaspin column” is considered to be compatible with applicant’s “sterile filtration”. Schoenbrunner further teaches that a storage buffer was added (¶584). 

Li also teaches methods of purification Annexin V conjugates which include the downstream step of concentration on Ultrafree centrifugal filters (MWCO 10,000) (¶174). 

Kasina teaches purification of annexin V which includes downstream exchange of annexin V into PBC and concentration by ultra-filtration, the protein concentration was adjusted to 1 mg/ml, sterile filtered and stored (¶220).

The references do not specifically teach that the storing of the annexin A5 was via way of container.

Borchard teaches storing of therapeutic proteins in a container containing a sterile buffer (¶81).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have included the steps of sterile filtration and storing the AnxA5 protein purified according to a method taught by the ‘274 Patent, Barile and Subramanyamin a sterile container. 

Those of skill in the art would have had reason to do so because Schoenbrunner, Li and Kasina teaches that it was known to include a ultra-filtration step in purification schemes involving the purification of Annexin V and Borchard further teaches that it was known in the art to contain purified therapeutic proteins in containers with a sterile buffer. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


9.  Claim 4 is objected to but would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 103 with respect to base claim 1 (i.e., incorporating the limitations of claim 4 into base claim 1), set forth in this Office Action. 

As noted by Applicant, there were peculiar challenges in recombinantly expressing Annexin A5 from cells such as E. coli due to the presence of, for example, endotoxin, to which A5 exhibits high affinity and that this created a particular challenge for producing Annexin A5 on a large commercial, cost-effective scale.  While the references used by the examiner in making out a case of obviousness are considered to apply with purifying . 

10.  Claims 10, 15-18 and 22 are allowed. 

As stated in the prior OA and with respect to claims 10 and 22, none of the currently cited references teach subjecting the solution comprising the AnxA5 protein and one or more impurities to a heparin affinity chromatography step in the presence of Tween 80.

The specification as filed (see for example p. 8, lines 14-19 and example 3) discloses that Tween80 has a particularly advantageous effect on a heparin affinity chromatography step. 

With respect to claims 15-18, one of the currently cited references teach a method for the purification of AnxA5 form a composition that includes AnxA5 and a calcium metal ion chelator characterized in the process which includes subjecting the composition to an anion exchange resin where the AEX is conducted in the presence of selected metal ions wherein the selected metal ions are selected such that the calcium metal ion chelator has a binding affinity for the selected metal ions that is greater than its binding affinity for the AEX, but less than its binding affinity for calcium ions.

The closest prior art was considered to be the ‘274 publication discussed supra. The ‘274 as noted teaches using AEX. The ‘274 also teaches that the lipocortin solution and a chelating agent and detergent is brought into contact with the AEX (claim 1). However, the ‘274 does not teach including selected metal ions (these can be Mg2+ ions per dependent claim 17) such that the selected metal ions are selected such that the calcium metal ion chelator, which is EDTA and/or EGTA, has a binding affinity for the selected metal ions that is greater than its binding affinity for the AEX, but less than its binding affinity for calcium ions as currently recited.

As noted in the specification as filed, the inclusion of a calcium metal ion chelator such as EDTA can be an important component to prevent calcium mediated binding of the AnxA5 protein to impurities, including endotoxin. However, free EDTA (or other chelator can bind directly to the AEX functional groups and thereby reduce the capacity and also the separation achieved by an AEX . (see for example p. 8, last ¶ and spanning to p. 9, lines 1-10).

Applicant realized that by adding selected additional metal ions such as Mg2+ ions such that the calcium metal ion chelator has a binding affinity for the selected metal ions that 

11. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

February 4, 2022

/JAMES  ROGERS/
Examiner, Art Unit 1644
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644